Detailed Action
This action is in response to Applicant's communications filed 28 September 2018.  
Claims 1-20 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 25 September 2019 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (A Workload-Aware Neuromorphic Controller for Dynamic Power and Thermal Management, hereinafter "Sinha") in view of Sinyavskiy et al. (US 2014/0032458, hereinafter "Sinyavskiy").

Regarding Claim 1,
Sinha teaches one or more non-transitory machine readable mediums ("memory" p. 204) comprising instructions that, when executed, cause at least one processor ("CPU" p. 204) to at least:
during a first time window, generate weights to be applied to input trains of spikes from input neurons of a spiking neural network (Fig. 5, "Block level schematic of the digital neuromorphic controller circuit.  The design uses counters and digital comparators and the processor clock for generating the spike" p. 203; Fig. 5, Workload History, Temperature History; " The spike generator consisting of a counter (cntr1) and digital comparator that generates number of spikes is equal to the scaled sum of the workload history." p. 202); the input neurons to receive temperature information and workload information from the processor (Fig. 3, CPU sends temperature, hardware events, workload, voltage, and frequency to the neuromorphic controller, p. 201);
based on a number of spikes included in an output train of spikes output by an output neuron of the spiking neural network during the first time window, adjust the workload of the at least one processor ("The second set of counter (cntr2) and comparator in the design form the adaptive spiking neuron where plastic membrane threshold is used for learning. When the number of output spikes reaches the threshold value, the comparator asserts, which is used to generate back the RESET signal for the counter." p. 202-203; "The digital neuromorphic controller for workload prediction can be time-multiplexed and used for temperature prediction as well. As shown in Fig. 5, the SEL signal to multiplexer is used to select workload and temperature prediction. If the workload value is above a certain threshold (100%), readings from hardware performance counters are sent to the VDD and f selection control circuit to determine if the program is memory bound and DVFS can be implemented." sec. III.B, p. 203);
based on whether a surface temperature of an enclosure housing the processor meets a first threshold ("All state-of-the-art microprocessor circuits have temperature sensors to estimate the on-chip temperature and can take reactive measures when the temperature reaches as specific threshold." sec. II.C, p. 202) or a workload of the processor meets a second threshold ("If the workload value is above a certain threshold" sec. III.B, p. 203); and
train the spiking neural network by updating the weights during a second time window ("A neural architecture consists of a large number of interconnected neurons with adaptive weights that change with internal or external information flow during the learning phase. First and second generation neurons [10] required weight multiplication with the inputs during learning, making hardware implementation difficult. Third generation neurons increase the level of biological realism by using individual spikes which allows incorporating spatial-temporal information in communication and computation. These neurons use pulse-coding mechanisms allowing multiplexing of information. Spiking neurons, thus, have been demonstrated to possess higher computational power as com-pared to the first or second generation neurons. Additionally, weight update involves changing the firing rate of the spiking neurons, making it ideal for hardware implementation." sec. II.A, p. 201), the weights updated based on the number of spikes included in the output train of spikes ("1) Error and training: Error is calculated by subtracting the predicted value from the actual workload value enabling training. There are two methods for adaptive learning: (1) Updating the threshold of the second counter/comparator pair (cntr2) so that the firing rate of ‘outspike’ changes and (2) modifying the bias value, η. Variation in threshold leads to large changes in output spike rate." sec. III.A, p. 203).

Sinha does not explicitly teach generating a penalty and training the spiking neural network based on the penalty.
Sinyavskiy teaches generating a penalty ("when a reward signal occurs, only eligible states or actions may be 'assigned credit' or 'blamed' for the error" [0024]; "This configuration may provide solutions for reinforcement learning tasks, where r represents reward and punishment signals from the environment" [0118]) and training the spiking neural network based on the penalty ("In some implementations, the neuron 430 may be configured to receive training inputs, comprising the desired output (reference signal) yd(t) via the connection 404. In some implementations, the neuron 430 may be configured to receive positive and negative reinforcement signals via the connection 404. Accordingly, parameters r+, r- in of FIG. 4 denotes the reinforcement signal spike stream" [0112]).
Sinha and Sinyavskiy are analogous art because both are directed to spiking neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the workload management spiking neural network of Sinha with the updating method for spiking neural networks of Sinyavskiy.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve efficiency, as suggested by Sinyavskiy ("there may be a salient need for a more efficient method and apparatus for implementing synaptic updates in spiking neural network" [0036]).

Regarding Claim 2,
The Sinha/Sinyavskiy combination teach the one or more non-transitory machine readable mediums of claim 1. Sinyavskiy further teaches wherein the instructions cause the at least one processor to train the spiking neural network by generating a first eligibility trace and a second eligibility trace ("the update may further comprise a determination of a plurality of eligibility traces. Individual ones of the plurality of eligibility traces may be associated with a given one of the plurality of connections and comprising a temporary record of occurrence of at least one of the one or more inputs on the given one of the plurality of connections. The determination of the plurality of eligibility traces may be effectuated based on an integration of respective ones of the plurality of IDCC components." [0040]), 
the first eligibility trace affecting the second eligibility trace ("In one or more implementations, EDCC components may comprise one or more eligibility trace configured for implementing connection updates, such as, for example, adapting weights of synaptic connections. In one or more implementations of a stochastic neuron operable according to a spike-response process (SRP), the eligibility trace may be configured as dependent on a state of the connection at the time of the respective event (e.g., the input spike)." [0179]), and 
the second eligibility trace affecting the impact that the penalty has on the updated weights ("EDCC components may comprise one or more eligibility trace configured for implementing reward-based exploration during reinforcement learning." [0206]).
Sinha and Sinyavskiy are analogous art because both are directed to spiking neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the workload management spiking neural network of Sinha with the updating method for spiking neural networks of Sinyavskiy.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve efficiency, as suggested by Sinyavskiy ("there may be a salient need for a more efficient method and apparatus for implementing synaptic updates in spiking neural network" [0036]).

Regarding Claim 3,
The Sinha/Sinyavskiy combination teach the one or more non-transitory machine readable mediums of claim 2. Sinyavskiy further teaches wherein the first eligibility trace is based on the input trains of spikes ("Similarly, the eligibility trace ei(t) of the ith connection may be determined as a linear combination of contributions of individual EDCC components ym(t) associated with individual ones of mth spikes within the input spike train sin(tm)" [0134]; "Traces 200, 210 in FIG. 2 depict pre-synaptic input spike train (delivered for example via connection 104_1 in FIG. 1) and post synaptic output spike train (generated, for example, by the neuron 102_1 in FIG. 1), respectively." [0009]) and a decay parameter ("In some implementations, the computerized network may comprise a spiking neuron network (SNN). Individual ones of the plurality of data interfaces may comprise synaptic connections of the SNN. Individual ones of the plurality of parameters may comprise a synaptic weight of respective synaptic connection. The weight may be based at least on an occurrence of a data item of the one or more data items within the time interval. The decay time window may comprise an exponential decay window characterized by a decrease of the weight by a factor of about 2.7 within a duration of the exponential decay window." [0043]).
Sinha and Sinyavskiy are analogous art because both are directed to spiking neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the workload management spiking neural network of Sinha with the updating method for spiking neural networks of Sinyavskiy.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve efficiency, as suggested by Sinyavskiy ("there may be a salient need for a more efficient method and apparatus for implementing synaptic updates in spiking neural network" [0036]).

Regarding Claim 4,
The Sinha/Sinyavskiy combination teach the one or more non-transitory machine readable mediums of claim 2. Sinyavskiy further teaches wherein the second eligibility trace is based on a second decay parameter ("In some implementations, the computerized network may comprise a spiking neuron network (SNN). Individual ones of the plurality of data interfaces may comprise synaptic connections of the SNN. Individual ones of the plurality of parameters may comprise a synaptic weight of respective synaptic connection. The weight may be based at least on an occurrence of a data item of the one or more data items within the time interval. The decay time window may comprise an exponential decay window characterized by a decrease of the weight by a factor of about 2.7 within a duration of the exponential decay window." [0043]) and the number of spikes included in the output train of spikes ("Traces 200, 210 in FIG. 2 depict pre-synaptic input spike train (delivered for example via connection 104_1 in FIG. 1) and post synaptic output spike train (generated, for example, by the neuron 102_1 in FIG. 1), respectively." [0009]; "The learning block 420 of the neuron 430 may receive the output spike train y(t) via the pathway 408_1." [0132]).
Sinha and Sinyavskiy are analogous art because both are directed to spiking neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the workload management spiking neural network of Sinha with the updating method for spiking neural networks of Sinyavskiy.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve efficiency, as suggested by Sinyavskiy ("there may be a salient need for a more efficient method and apparatus for implementing synaptic updates in spiking neural network" [0036]).

Regarding Claim 5,
The Sinha/Sinyavskiy combination teach the one or more non-transitory machine readable mediums of claim 2.  Sinyavskiy further teaches wherein the instructions cause the at least one processor to update the weights by multiplying the penalty by a learning rate and the second eligibility trace ("Some algorithms for spike-time learning (especially, reinforcement learning) in spiking neural networks are typically represented using the following general equation described... where: ... η is a parameter referred to as the learning rate, η can be a constant parameter or it can be a function of some other system parameters; ... ei(t) is eligibility trace, configured to characterize relations between pre-synaptic and post-synaptic activity." [0019]).
Sinha and Sinyavskiy are analogous art because both are directed to spiking neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the workload management spiking neural network of Sinha with the updating method for spiking neural networks of Sinyavskiy.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve efficiency, as suggested by Sinyavskiy ("there may be a salient need for a more efficient method and apparatus for implementing synaptic updates in spiking neural network" [0036]).

Regarding Claim 6,
The Sinha/Sinyavskiy combination teach the one or more non-transitory machine readable mediums of claim 1.  Sinha further teaches wherein the instructions to cause the at least one processor to adjust the workload cause the at least one processor to change a surface temperature of an enclosure housing the processor by the adjusting of the workload ("The digital neuromorphic controller for workload prediction can be time-multiplexed and used for temperature prediction as well. As shown in Fig. 5, the SEL signal to multiplexer is used to select workload and temperature prediction. If the workload value is above a certain threshold (100%), readings from hardware performance counters are sent to the VDD and f selection control circuit to determine if the program is memory bound and DVFS can be implemented. During temperature prediction phase, if the temperature value reaches a certain threshold (set much lower than the junction Temperature, Tj,max), a lower operating voltage and frequency is selected to control power dissipation and reduce the core temperature." sec. III.B, p. 203).

Regarding Claim 7,
The Sinha/Sinyavskiy combination teach the one or more non-transitory machine readable mediums of claim 6. Sinha further teaches wherein instructions cause the at least one processor to change the workload of the processor by:
counting the number of spikes included in the output train of spikes during the first window of time ("The spike generator consisting of a counter (cntr1) and digital comparator that generates number of spikes is equal to the scaled sum of the workload history." sec. III.A, p. 202),
comparing the number of spikes included in the output train of spikes to a lower threshold and an upper threshold ("The second set of counter (cntr2) and comparator in the de-sign form the adaptive spiking neuron where plastic membrane threshold is used for learning. When the number of output spikes reaches the threshold value, the comparator asserts, which is used to generate back the RESET signal for the counter. The final counter (cntr3) counts the output spikes and gives out a 6-bit prediction value after adding the bias value η... Variation in threshold leads to large changes in output spike rate." sec. III.A, p. 203);
when the number of spikes is less than the lower threshold, increasing the workload of the processor ("The circuit is biased towards an increasing workload since a history based predictor typically lags behind the actual values by a unit delay." sec. III.A, p. 203); and
when the number of spikes is greater than the lower threshold, decreasing the workload of the processor ("If the workload value is above a certain threshold (100%), readings from hardware performance counters are sent to the VDD and f selection control circuit to determine if the program is memory bound and DVFS can be implemented." sec. III.B, p. 203).

Regarding Claim 8,
The Sinha/Sinyavskiy combination teach the one or more non-transitory machine readable mediums of claim 6. Sinha further teaches wherein the input neurons include:
a first input neuron to receive a first workload value representing workload tasks in a job queue of the processor, the workload tasks in the job yet to be completed (Fig. 3, CPU to Neuromorphic Controller, Workload, p. 201; "workload... profile" sec. 1, p. 200);
a second input neuron to receive a second workload change representing an amount of workload completed within a time interval ("past workload profile" sec. II.B, p. 201; "The input neurons store the past workload/temperature values which are transmitted to the computation neuron as input." sec. III, p. 202);
a third input neuron to receive a surface temperature of the enclosure housing the processor (Fig. 3, CPU to Neuromorphic Controller, Temperature, Hardware Events, p. 201; "temperature profile" sec. 1, p. 200); and
a fourth input neuron and a fifth input neuron, the fourth and fifth input neurons to receive an amount of positive changes in the surface temperature and an amount of negative changes in the surface temperature, respectively ("past ...temperature profile" sec. 1, p. 200; "The input neurons store the past workload/temperature values which are transmitted to the computation neuron as input." sec. III, p. 202).

Regarding Claim(s) 9-15,
Claim(s) 9-15 recite(s) a system performing functions corresponding to the non-transitory machine readable medium and processor performing functions recited in claim(s) 1-5 and 7-8, respectively.  The Sinha/Sinyavskiy combination teaches the limitations of claim(s) 9-15 as set forth above in connection with claim(s) 1-5 and 7-8.  Therefore, claim(s) 9-15 is/are rejected under the same rationale as respective claim(s) 1-5 and 7-8.

Regarding Claim(s) 16-20,
Claim(s) 16-20 recite(s) a method corresponding to the functions performed by the processor recited in claim(s) 1-4 and 7, respectively.  The Sinha/Sinyavskiy combination teaches the limitations of claim(s) 16-20 as set forth above in connection with claim(s) 1-4 and 7.  Therefore, claim(s) 16-20 is/are rejected under the same rationale as respective claim(s) 1-4 and 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477. The examiner can normally be reached M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES C KUO/Examiner, Art Unit 2126  
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126